I concurr in the order remanding this case for a retrial, only on the matter of plaintiff's rights in the pipeline and to an easement over defendants' land. I concur in the finding that neither Sanders nor his predecessors in interest (who appear to include the Bagleys) obtained any right to the water conveyed by the pipeline through adverse use thereof. I also concur in the view of Mr. Justice LATIMER that no question of easement by implied grant was before the trial court and that if, on an appeal of this equity case, it can be considered as being before us there is nothing in the evidence which could form the basis of an implied easement for the reasons set out by Mr. Justice WADE and Mr. Justice LATIMER.
As to the questions of whether there is any evidentiary basis for the finding that the private land was held by the National Security Corporation and the Safety First, Inc., in trust for the Bagleys and whether from or independently of such fact the Bagleys were jointly interested in the private land, I express no opinion for the reason that the matter is remanded for further evidence in that regard. I *Page 525 
agree with Mr. Justice WADE that the grounds for the latter finding are nebulous; and with Mr. Justice LATIMER that the evidence on which a trust was found by the trial court is so ambiguous and contradictory as to create a serious doubt as to the establishment of the corporation as a trustee for the Bagleys.